Case 9:21-cv-81109-DMM Document 44 Entered on FLSD Docket 07/06/2021 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
  _____________________________________

  9 KINGS HONG KONG LIMITED,

         Plaintiff,

  v.                                                             Civil Action No. 9:21-81109-DMM

  BEYOND MASKS, LLC,
  SCHIMEON A. FREDERICK, JR., and
  JASON MAY,

        Defendants.
  _____________________________________

                                   NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Gregory P. Hansel, Esq. of Preti, Flaherty, Beliveau &

  Pachios, LLP hereby enters his appearance as counsel for Plaintiff, 9 Kings Hong Kong Limited.

  Please furnish the undersigned counsel, Gregory P. Hansel, Esq., with copies of all orders, notices,

  pleadings, motions, and correspondence regarding this proceeding from this date forward.


  Dated: July 6, 2021                                  Respectfully submitted,


                                                       /s/ Gregory P. Hansel_______________
                                                       Gregory P. Hansel
                                                       Fla. Bar No. 607101
                                                       PRETI, FLAHERTY, BELIVEAU &
                                                       PACHIOS, CHARTERED, LLP
                                                       One City Center, PO Box 9546
                                                       Portland, Maine 04112
                                                       Telephone: 207.791.3000
                                                       ghansel@preti.com

                                                       Counsel for Plaintiff
                                                       9 Kings Hong Kong Limited




                                                   1
                                                                                             17743832.3
